Order, Supreme Court, Bronx County (Sallie Manzanet, J.), entered July 22, 2004, which directed the outgoing attorney to turn over his complete file in this matter to plaintiff without imposing a retaining hen, unanimously affirmed, without costs.
Appellant was discharged by plaintiff after the underlying negligence action was dismissed on statute of limitations grounds. During the pendency of the motion to dismiss, after having requested several adjournments, and after having failed to respond to his client’s attempt to change attorneys, appellant moved to be relieved without advising the court that his client had already sought to discharge him. Ultimately, he was *199relieved. When plaintiff subsequently moved for an order directing appellant to turn over the file, the latter sought judicial imposition of a common-law retaining lien.
Under the circumstances of this case, the court providently exercised its discretion in refusing to impose a lien. Concur— Mazzarelli, J.P., Andrias, Friedman, Sweeny and Catterson, JJ.